Citation Nr: 0321954	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  01-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $18,995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
January 1975.

This matter arises from a January 2001 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Des Moines, Iowa, Regional Office 
(RO).  The veteran perfected an appeal of that decision.

This case was previously before the Board in April 2002, at 
which time the Board remanded the case to the RO in order to 
provide the veteran the opportunity for a personal hearing.  
In March 2003 the veteran appeared and testified at a 
personal hearing at the RO before the undersigned acting 
Veterans' Law Judge.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran was awarded improved pension benefits in July 
1997.  Subsequent notices sent to him by VA informed him that 
he must promptly report any changes in his income.

2.  The veteran failed to return an Eligibility Verification 
Report for 1999, resulting in the retroactive termination of 
his eligibility for pension benefits effective January 1, 
1999, and an overpayment of $14,969.

3.  The veteran subsequently submitted evidence of his 
family's income for 1998, 1999, and 2000, resulting in an 
additional overpayment of $4026, for a total overpayment of 
$18,995.

4.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

5.  The veteran was at fault in causing the overpayment; 
there was no fault on the part of VA in causing the 
overpayment.

6.  Recovery of the overpayment would not subject the veteran 
to undue financial hardship.

7.  Collection of the overpayment would not defeat the 
purpose for which the improved pension program is intended.

8.  The veteran's failure to make restitution would result in 
his unfair financial gain.

9.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
improved pension benefits from VA.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2002).

2.  Recovery of the overpayment of improved pension benefits 
in the amount of $18,995 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that recovery of the overpayment should 
be waived because collection of the debt would cause him an 
undue financial hardship.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation do not apply to the 
veteran's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)); 38 C.F.R. § 3.159 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of the VCAA do not apply 
to Chapter 53 of Title 38 of the United States Code, which 
pertains to waiver of recovery of indebtedness due VA.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The 
provisions of the VCAA, and its implementing regulation, are 
not, therefore, applicable to the adjudication of the issue 
of entitlement to waiver of recovery of an overpayment of VA 
benefits.
Relevant Laws and Regulations

A veteran who is receiving a pension is required to report to 
VA any material change or expected change in his income or 
other circumstance that affects the payment of benefits.  
38 C.F.R. § 3.660 (2002).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA improved pension benefits, unless specifically excluded by 
law.  38 U.S.C.A. § 1521(b) (West 2002); 38 C.F.R. § 3.271(a) 
(2002).  Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3) (2002).

The term "overpayment" refers to those benefit payments made 
to a beneficiary in excess of the amount to which the 
beneficiary was entitled.  Recovery of an overpayment may not 
be waived if there is an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking waiver of recovery of the overpayment.  In the 
absence of fraud, misrepresentation, or bad faith, recovery 
of an overpayment shall be waived if it is determined that 
such recovery is against equity and good conscience.  
38 U.S.C.A. § 5302(c) (West 2002); see also Ridings v. Brown, 
6 Vet. App. 544, 546 (1994) (a negative determination 
regarding fraud, misrepresentation, or bad faith must be made 
before equity and good conscience can be considered); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2002).

The phrase "equity and good conscience" means arriving at a 
fair decision between the overpaid person and VA.  In 
determining if collection is against equity and good 
conscience, the following elements will be considered: fault 
of the veteran; balancing any fault of the veteran against 
any fault on the part of VA; whether collection would create 
an undue hardship on the part of the veteran by depriving him 
of basic necessities; whether collection would defeat the 
purpose of paying benefits by nullifying the objective for 
which the benefits were intended; whether waiver of recovery 
would constitute unjust enrichment by creating an unfair gain 
to the veteran; or whether reliance on the receipt of 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation by the veteran.  
38 C.F.R. § 1.965(a) (2002).
Factual and Procedural Background

In June 1997 the veteran was awarded non-service connected 
pension benefits effective May 1, 1997.  The amount of 
pension benefits to which he was entitled was computed based 
solely on his reported income of $11,520 per year, which 
consisted of his unemployment benefits of $960 per month.  In 
July 1997 the RO sent notice to the veteran informing him 
that the amount of his income and assets would affect his 
entitlement to pension benefits, and that he was required to 
immediately report any change in his family income.

The veteran submitted an Eligibility Verification Report in 
December 1997.  Development initially undertaken in 
conjunction with the Eligibility Verification Report revealed 
that he was overpaid due to receiving income in excess of 
that used to compute his entitlement to pension benefits in 
1997.  He was notified of the overpayment and its cause, and 
requested waiver of recovery of the overpayment.  Subsequent 
development resulted in the conclusion that he was, in fact, 
underpaid for the relevant time period, so that his request 
for waiver was deemed to be moot.  

The veteran was not again sent an Eligibility Verification 
Report for completion until December 1999, which he failed to 
complete and return.  His failure to report his income and 
assets as requested resulted in the termination of his 
improved pension benefits effective January 1, 1999.  In 
October 2000 the RO notified the veteran that his pension 
benefits were being terminated effective January 1, 1999, for 
failure to return the Eligibility Verification Report.  The 
retroactive termination of his improved pension benefits 
resulted in an overpayment in the amount of $14,969.  The 
veteran requested waiver of recovery of that overpayment in 
November 2000.

In a November 2000 decision the COWC denied waiver of 
recovery of the overpayment on the basis that the veteran was 
at fault in the creation of the debt and because recovery of 
the overpayment would not result in an undue financial 
hardship.

The veteran subsequently submitted evidence of his family 
income for 1998, 1999, and 2000, which consisted of his 
income tax returns.  That evidence resulted in the 
determination that he was overpaid an additional amount of 
$4026 (due to income in excess of that previously reported 
for 1998), bringing the total amount of the existing 
overpayment from $14,969 to $18,995.

During his March 2003 hearing the veteran requested the Board 
to provide an explanation of the basis for determining the 
amount of the overpayment.  According to the documents in the 
claims file, the amount of the overpayment was computed as 
follows:



(continued on next page)

Amount Due		Monthly		Total

5/1/98--11/1/98	0
12/1/98		$491			$491
1/1/99--11/1/99	$87			$957
12/1/99		$116			$116

			Total amount due	$1564

Amount Paid		Monthly		Total

5/1/98--10/1/98	$580			$3480
11/1/98		$1047			$1047
12/1/98--11/1/99	$1063			$12,756
12/1/99--2/1/00	$1092			$3276

			Total amount paid	$20,559

Subtracting the total amount due from the total amount paid 
results in the amount of the overpayment of $18,995 ($20,559 
- $1564 = $18,995).  As stated by the veteran during his 
hearing, part of the overpayment has been recouped by the 
withholding of a Federal tax refund in February 2002.  
Regardless of the amount of the overpayment that may have 
been recouped, the Board must address the amount of the 
original overpayment in determining the veteran's liability 
for recovery of the overpayment.
Analysis

The Board notes that although the veteran has asserted that 
he does not owe the debt to VA, he and his representative 
have not asserted that the creation of the debt is invalid.  
In his May 2001 substantive appeal he stated that he had 
timely returned to VA all forms that he had been sent for 
completion.  In the March 2003 hearing, however, he testified 
that he did not complete and return the Eligibility 
Verification Report he was sent in 1999 because the 
instructions informed him that his pension benefits would be 
terminated if the form was not returned, and he had decided 
that he no longer wanted to receive pension benefits.  He 
stated that the amount of pension he was receiving was not 
sufficient to provide for his family, and he had returned to 
employment.

While the veteran questioned how much he had received from VA 
each month during his March 2003 Board hearing, the veteran 
and his wife reported that they had not kept records of the 
payments received.  The veteran has not asserted that any 
item of his family income referenced by the RO should not be 
counted as part of his countable family income.  He also has 
not claimed that the debt at issue was improperly created.  
The Board has also reviewed the overpayment and finds that 
the creation of the debt was valid.  Accordingly, because the 
veteran has not questioned the validity of the indebtedness, 
and because the Board is satisfied that the debt was properly 
created, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991) (the 
validity of the debt must be determined, if questioned by the 
veteran).

The COWC considered the facts in this case, and concluded 
that the veteran had not demonstrated bad faith, 
misrepresentation, or fraud in the creation of the 
overpayment now at issue.  Although the evidence indicates 
that the veteran was notified of the need to report changes 
in his family's income, there is no indication that he in 
fact read and deliberately disregarded the information 
provided by VA.  The evidence does not indicate that he 
deliberately acted with the intent to seek an unfair 
advantage, with knowledge of the likely consequences.  As the 
Board's review of the record likewise reveals no indication 
of an intent to deceive or to seek unfair advantage by the 
veteran, no legal bar to waiver of recovery of the 
overpayment is present.  38 C.F.R. § 1.965(a) (2002); 
Ridings, 6 Vet. App. at 546.  The question for Board 
consideration is whether it would be against equity and good 
conscience for VA to require repayment of the indebtedness.

In determining whether recovery of the overpayment is against 
equity and good conscience, the Board must consider all of 
the elements that pertain to that finding.  See Cullen v. 
Brown, 5 Vet. App. 510 (1993).  Regarding the issue of fault, 
the evidence indicates that the veteran was totally at fault 
in causing the overpayment, in that he failed to timely 
submit an Eligibility Verification Report and to timely 
report the increases in his family's income.  He was aware of 
the need to report changes in his income because he was 
notified of that requirement by VA, and he was previously 
notified of an overpaid that occurred for the same reason.  
In this regard the Board notes that although the veteran 
testified that he made the conscience decision to return to 
employment rather than continuing to receive pension 
benefits, he failed to inform VA of that fact or to return 
the benefits to which he apparently knew he was not entitled.  
In comparison, VA was not at fault in causing the 
overpayment, in that the RO did not delay in responding to 
any reports made by the veteran.  In considering the relative 
fault of the veteran and VA in creating the overpayment, 
therefore, the veteran was totally at fault.

The veteran contends that recovery of the overpayment should 
be waived because recovery would create an undue hardship for 
his family.  He submitted a Financial Status Report in 
November 2000 disclosing monthly income of $1,680; he 
reported having monthly expenses of $1450.  His monthly 
income, therefore, then exceeded his expenses by $230.

In a January 2001 statement the veteran reported that his 
monthly income was then $1192 per month, in the form of 
unemployment compensation.  The monthly expenses for the 
family totaled $1366.  During the March 2003 hearing, 
however, the veteran testified that because he worked in 
construction his income during the winter months was limited 
to unemployment benefits.  His income from employment during 
the remainder of the year, as reflected in the Financial 
Status Reports, is significantly higher.

The veteran presented his most recent Financial Status Report 
in March 2002, which reflected monthly family income of 
$3287.  He listed monthly expenses totaling $3090.  As such, 
the family's monthly income exceeded the monthly expenses by 
$197.  The monthly expenses also included $1550 in payments 
on consumer debt, most of which was incurred after the 
subject overpayment was created.  The veteran's debt to VA 
creates no less of an obligation for payment than his 
consumer debt.  The veteran's spouse testified at the March 
2003 hearing that the family's income and expenses had not 
changed significantly since the submission of the March 2002 
Financial Status Report.

Given that the veteran's monthly income exceeds his family's 
monthly expenses, and that a large percentage of the monthly 
expenses arise from consumer debt incurred after the 
overpayment was created, it does not appear that collection 
of the indebtedness at issue would deprive him of life's 
basic necessities.  The Board finds, therefore, that recovery 
of the overpayment would not cause him an undue financial 
hardship.

There is no indication that recoupment of the indebtedness at 
issue would nullify the objective for which the improved 
disability pension program is intended.  The veteran is no 
longer entitled to pension benefits because his countable 
income exceeds the maximum applicable income limitation.  
Furthermore, the evidence does not show that the veteran 
relinquished a valuable right or incurred any additional 
legal obligation in reliance on the continuing receipt of 
pension benefits; he testified that he had decided to return 
to work rather than receiving pension benefits.  Finally, the 
Board finds that the veteran would be unjustly enriched if 
recovery of the overpayment is waived because he would be 
allowed to retain a substantial amount of pension benefits to 
which he is not legally entitled due to his excess income.

In summary, based on consideration of all the relevant 
elements, the Board finds that the preponderance of the 
evidence shows that recovery of the overpayment of improved 
pension benefits in the amount of $18,995 is not against 
equity and good conscience.  Because the evidence is not 
evenly balanced as to any material issue, the doctrine of 
resolving doubt in the veteran's favor is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002).  Accordingly, the Board finds 
that waiver of recovery of the overpayment of improved 
pension benefits in the amount of $18,995 is not warranted.


ORDER

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $18,995 is denied.




	                        
____________________________________________
	N.W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

